/s/X War X/ayr jx/^x
                       y/itz. rx Zf72_



yxxsyx//
daM/fyyy tjyy                     [^idIncourtoft?:»u,




Mt£Xetf.>

//fxtse. ///£ aaX s/yjx^ A®, se yy/xxxjy/s
6/iey ys )Jxx/ ys A*oX/hJ y      yyyc y^sj, _
do/>;?s xx/tx        rx/jyy /                  MtiSl /So. J 2 -//- oozes- drf
                  JAJyiy dyis* jSc //., i//


                                                                                      s
             1x7 7/// JZ & /Lo^7 y>f          i^jiii ^c_.   . .-.pee,-... ^,„..,wi.
                    7/X/IS

                                                     iILfcfl »t
                                              CATHY L. '
                  5/aj/h/ /?xfs//x? hi,/ xvikrxTx^T^^-
                                     /9//f///9s/7

                               ///




                    1*43£ PAXsJ0Jj/J
                  2* letjcz/it y?js7/7cr ^WX £/JS/4Mj&
                    CeUT/, 77MJ


                  APPj£///1j/7s PAo> sf B/UXX



                                     £y/ey*Xf£ C7/. yPxsXMP. t/Z
                                     JSS J. M/txJ
grrfM x&                             fa IX, 7/X/U 7S7XX
KeJert XX ft//7
MM/AJ7                               fy?X ?0J~£r3~23c>y




                         Ki)
                 pAtri/s

fiw/xj/:                         m. mM.
S,mm/ aesti/iUJamsW 5/.          CXe/otfz dot.J/X XXsX
#J7s                                                        /%££_
                                         PMCl.          2
ineM/X op //?e sm/Xsj

u m op /ittyy/d/s'yxfj

 tfpp£Mej7 jx Xy// £y?sx

 2m£ PxtseJ/ed
 5X/2X/MXsX7 7X)i7 X)X/rXXy9^/ fasj/?Z
W/U^/) Ay/fX X/Xtfy?                                1
                        X)//X7/y?.
 a) X/XfXXXJX X?/// S^X y?//f7Xy?s7/            /
   tutYts XfCofS / cacxcr        wsffryX?




                            CO
                  s»j(ftXu7X*Xs. £o/>Jj,/U?JXJX*7J-r    ^4?*
                           "                            71
Atf. 26.OS 63$                                           b
fltX- /• o$/ CO                                        —E




                   JJXyX oX AfiXXfaSf/lJ




                                                         ?
CAfCS 12. SXAX£ ——- S.O.SJ
tTXA C/iM- AM&M) Xs2o./X-JteX'Y2'j
 t'2i X32
 Mtfcl X. S/XX£ 3o? 3. U. id SS2, SSS                   y
 c ra. c/;~ • /)// zM                                  —L-
 mXfJ X S/A/£ W 5. U.2S 2tT                            _J^
 pi era c//>• *//•//f?/




                          tv;
                   SXAXXmAVX ox aha XXS/
oX actoAez zo ao/i >AX/e//A7/, ?/a*/-X/^st/j^-/Mas/?/ 3*.
WAS AMes/ed Xoji MS/MX Mv*&. f- d./.si.sj fe^/yj XX£
HiA/. CocJse/ Xol AA/O/AJ/ A//CJ 79 mo/XoW /a /vJS /)*#£/£.
17.67/, SfcAoJ 266)6/) UCt>Js///&//oJyt/ £"S&2i.s£ Jjyj^
A//>a MarioJ 7o aecAt/e se&XoS x/:2- -/m xsmj /ty?/
toJ£ U£»Jj*/*b*'« Xf'/o/. /oi~m) AS***
t/CAXX3i///£ XAA/ /ocS/ /?£J/fd Sff/2> M0/X0M. £.*. X9.
/02X/X/. OJ Se/&~6£* 2X,2o//,XXA6?//AXX CJAC&_ / /t/si^ ^£ P^AcJaA^                      ^
 X f / Al J2? -72-30 J AS A CoJJ;//oJ "A /•?£ A'A^^
teW*A7/S Aj3/// '^^{jyydi^^/£WMVV^ /&&*
i£:t/lfff/^"xaX//Z w*J»j»*x*< mm•
%fXXxaaPa/ Cjt2.x%x/X-xzXi) *''"J^?*ypJZf't
dXAAAfA/ WAMA,///HZ/ /MSr */' Ad£2*/&.XMf&£
ACCUC0/S 3W/>/'3£WX AAAXI A>0 .ffM Xff XSM/S/9S
AtfaeAcAaJ AAA/*/, CJlt/ygLflQ 4*/ ^ ^ W r
\A//HAo/A Atsss aWA/jT/t-s/y^Ji^fy^PfP
Ae/A//M£J/ dX dtjM/JT/X. Its/sect  AXA>/7fX A££S Af Ws/X A£?. /U£ %%£,/J 2^
SuXSeU£7X £/)*£WC£ t>AA£S£7? XX fy/£ S/s?/£ ^
A/AA/A3 AY /At X//A/ docsY 0/A/£* t~>'J£ •
                 £A oA X2/£ 2o/A AAA *A <7d/0A£^
 2o/X AAAaiJAWA docAS£X 07 AAAsaX 3^AA/W^X/A3//
x;cAf7A77 A££2A7£j Aawsx/£ 4££%£f,y/j^%/£Xx
AAA /S Xoo Aw/ Xo Xd/A/J AS yXfrs*ssy/^ ?'??
Ah A/u7'AcajacamA7/A Asms y>e/>Aj//»£/, A2f .
%rS£S^jSS AA A?S//;X*^A A7T^X '*
AAA
As /Ad
    5/A/UColtX^i^J^oAo^SA^C^AA^
               XdAarX£A' AfCo/f &//'££ iy&&£Lf?/



 ClMtdMA WbASe/) oA AAd /£Cor/? AA£ Xs2a2 CvlsA £/S£A> 7o MAAcZ
AA/A//AAA Ao AAA Aou7 AoSX AW ^XXorW^/s A££J
W/'/Aac./ SAaw/AJ AAA Au/aaAAA AA/fA //As *>*.*&£/
A/AS AAAAJd. WA£A AAA ///A/ AoltX WAS t>A AoX/CZA?
\a/a/Aas/3A£A a/a£/ AAAAAeyAs Xoo s%fAo
AA/AoAAA AAAAAAAAX AotAstA AAA AAA^AAXAS j/,^
AA AAA/ y/Xa/AAy. 7/As AoAo/AA/2 Co^a 3ai/£ aa" oaaAtC
7o/A£ /•///}/ tots/ Aor£ce;t7£ ///A C/£/AS XACct^p AWS r£Ar7*k;
RedorA 0AMAA/A2*77/ oA 2a/S S££. AHA/62/ A" /lMA£A_. ,
UAAAA A///£l£ 26. OS d 33 oA///? XA/AJ £qt?,JAd2L7?3AJ AAA eAAc^s
AAA das/S XAC docsA S2/A2/ MJAA A//£ ^^^AA*
AA/AU/A3  AAA AtAfd^C/iAA^j4/M^f4^^^A^.
A( Avl/T AaS/J XX/£ AmolAA A/AX 7/ A7AJJ AA£ ^Ty^/ve*'

IBP/^A2/2A^2^AAfA/l£P
h^MA$5A0^l^p/yA                                             s;




LAAA3AA AAA XTAd AA/AA AaUA 2/AS MMC "f
X/WA/A3J.
 7A MA/AA 1/. S/A/£ in? CA U. Sf2 . f f f A 7/2 d//^ •
AAA 2o/0) -AA£ AoL/7 AX£//,»2JAA AXAAAAS' ^At/£2AI 72/C
A1MA3S AX/At AmAA/A* dOLSA AA AAXaaTj -gff£,
\7AdA ///£/£ AAAA£S£A££ Of dMfWAA 7tA't»+/J*OlA£
7AA/ A//A£ daAdUiS/eA AX///£ AA/AA AAAA7AAAA )AAS
'MldtoMMA/A* AAAAd/AZ Ad> SocxetJ &$£""
pAAAld AAAAA/AAX XO AA/'SAXv tA AA/A to .A v/X*A&
/Ad doS/S oA AAA XAAAA 3£A17/dAJ Aaou/AAATA s*m •
'AAAocA AX/AdAddl "At A£moAS/AAX£ AXAA/Xt^C
AiAAAd/AA ICSoUdJI A2 7AAS£7   7f.Jf7j7/£
/A3AA SeiAddS AAA AA7AA Coi.rA d/XAA J-W A/vc//^
Ad)M6uASdM£AX AA douA dosA-
Alio S££. AaU A. S/A/A .Ao / /O -//- Acc £fA£A>Ab* A^A/omAS-
ALSO Sd£ dASA. dA/dS 7. S/A/A        X A. 3A
C7dA £Am. AAA 2o/S J AAo. AA -0fAA 723 J-22X31
 "AAA/CAd 26. OS d3) AdfA/TJ A Ar£S£WA A£/£^^2WAXXffy
OA A/AAAC/Ad rdM7C£S AAA Ab£S AoX AA/aU S7££i.y7/7A7 ,
AAolA AmX2£ AuA/.s£ AdSdLJAAJ. AAd dg^7 AA AA7AA2S
HdASoAAA AAAX AAA/A MAY' AA 7A£ AtAtse, A£-
AUAS 3A AA'U AAmA/£ Aa*sX AAdoj.AAAAA AAAA Syi,£//
AU£S doUA Ad CSAA JCA/AJ A/S ^fAff/A**^,
AA Ad -AA/ £AA£AS£J OA A//S doLT-A - 7XA//AXAA £^yj£y
WAS A/AWAA.'1

                flAlAA
 APAA//A7/ AAA/S AAAA AAA/AA Ad 3AAAAAA Ad AA/Ad.
 A//d CoLrA dosX AAA AXXot-AaX Aaaj \A//aA AAA X££o£A>
 SAoWdA AA/AA XA/t SAA/d A/A AoX Ac/ 67 £t//A£Ac£i
 Ao SAaJ A/s 3/AXu AX Aa/Aa AooA AAS d//7AJd.
 AAA/A 3A/4AAA7 X/d AAAXJ AAA/ S^cA AAA£7 7c
  3AAA Xq AAd AAAA) AdAAAX^dyX AAsA AiWA> Afdoc^A
  AS AA//As Ao AAd AA/7A docs-A     So /£ AAAAs.
             ddAX/AAdAXc £7 SdAt/SdcZ
OAAAA AAA aA ~%3± -              2Q2S J~se^X-/A77
OAXA S/AAAd AAAA Ao AX£ /Ao^ AotsA A A* 77
AAAaA/AaX a«A/x/ Xa XSXA A2AJA77-07X SAAASA S^Ye
3sX 7?AAA Ay XS7oz Aaos- yXd, c^Ay^/XA c>W7X
f?f A/~ J32 AdAAAX AA. X7XA7.
                                       S/Ad£rXXy
                                        ScAsu/AAAa?


                                        /f-AO-A-S

                         [V                              (
              Hi6if "P/J
           ff/T/fcP

M)\l)fl,07t-
      m*J * M A'/AA.
              '?'

   lACo^             -fPe/AAA CourA o7
WW/       oA ~*f">  *f£?
 fr-AaA/lAoAS tA A& C2ts*s
                                 jAA




                    CI)
Chief Justice                                                                                                                  Clerk
James T.Worthen                                                                                                                Cathy S. Lusk

                                                Twelfth Court of Appeals
Justices                                                                                                                       Chief Staff Attorney
Brian Hoyle                                                                                                                    Margaret Hussey
GregNeeley




           February 24, 2015


           Jimmy DeShawn Mosley Jr.                                         Mr. Jonathan H. Richey
           #1954147                                                         215 East Commerce
           Byrd Unit                                                        2nd Floor
           21 FM247                                                         Jacksonville, TX 75766
           Huntsville, TX 77320                                             * DELIVERED VIA E-MAIL *

           Ms. Rachel L. Patton
           District Attorney
           P.O. Box 450
           Rusk, TX 75785
           * DELIVERED VIA E-MAIL *


           RE:      Case Number:                            12-14-00305-CR
                    Trial Court Case Number:                18,611

           Style:   Jimmy DeShawn Mosley, Jr.
                    v.

                    The State of Texas


           Appellant's Motion to Withdraw Attorney has this day been received and filed in the above-
           referenced case.



           Very truly yours,

           CATHY S. LUSK, CLERK



           By: K/rhu'ii/k, Mjjik
              Katrina McClenny, Chief DeputffClerk




                          1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
  ServingAnderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, SanAugustine, Shelby, Smith, Trinity, Upshur, Van
                                                               Zandt and Wood Counties
                                                        http://www.txcourts.gov/12thcoa.aspx
Tk    "T" i- ITc                                                                                          Marvin J.Angle, Partner
|V I/"Vf^VV^ f~% "§^                                                                                       Steven R- Guy> Partner
I ^ I II I I I S\ I I                                                                                     D. Brett Brewer, Partner
                                                                                                     Jonathan H. Richey, Associate


                   Law Firm                                                                                    Summers A. Norman
                                                                                                                      (1905-1986)




                                                     February 24, 2015

     Jimmy Deshawn Mosley, Jr.
     #1954147
     Connally Unit
     899 FM 632
     Kenedy, TX 78119

     Re:      Court of Appeals No: 12-14-00305-CR, State of Texas v. Jimmy Deshawn Mosley, Jr.


     Dear Mr. Mosley,

     Please find enclosed my Motion to Withdraw as your attorney as well as the Brief in support of such
     withdrawal. After a careful review of the record, 1was unable to find any error that would entitle you to a
     new trial. For that reason, I have moved to withdraw as your lawyer. The rules require this. The Motion
     to Withdraw is supported by a brief. If you do not agree with this brief, you may file your own brief by
     writing a letter to the 12th Court of Appeals, telling the Court why you did not get a fair trial. This should
     be done as soon as possible. No particular format is necessary. Address your letter to : ATTENTION:
     CLERK OF THE COURT, TWELFTH COURT OF APPEALS, 1517 West Front Street Suite 354, Tyler,
     Texas 75702. In your letter, be sure to reference the appellate court case number. The Clerk will provide
     you with a deadline. I am enclosing another copy of both the Clerk's Record and the Reporter's Record to
     assist you in your review of your file.

     The Court of Appeals is required to do an independent review of the record so that it can determine whether
     there are any grounds for appeal. You will have thirty days to file your own brief and bring to the Court's
     attention any matter you believe is important when they consider your conviction. The deadline by which
     you must file your own brief will be provided by the Court, and you will receive that information directly
     from the Court ofAppeals, in the event you write a letter as instructed in the paragraph above. Ifthe decision
     of the Court of Appeals is unfavorable to you, you may file an appeal with the Court of Criminal Appeals
     after the Court of Appeals decides your case. I have not been appointed to represent you in that appeal. To
     file a Petitionfor Discretionary Review, you mustmail it on or beforethe 30th day afterthe Courtof Appeals
     issues it's opinion. The Petition should be mailefl to the Clerk ofthe Court, Twelfth Court of Appeals, 1517
     West Front Street, Suite 354, Tyler, Texas 75702.

     Please be advised that you are entitled to review the appellate record to assist you in preparing your own
     brief. That is why I am forwarding you both the trial transcript completed by the Court Reporter and the
     Clerks Record maintained by the district clerk's office.

     Until the Court decides tat I am no longer your attorney, I will do my very best to provide you with

                                                          Est. 1898

                                           Norman, Angle, Guy & Brewer, L.L.P.
                   215East Commerce, 2nd Floor ' Jacksonville,Texas 75766 ' 903.586.2595 ' Fax: 903.586.0524
                                                  www.normanlawfirm.com
    information that may assist you. Please let me know if there is anything that I may do


    Sincerely,




    Jonathan Richey


    Enclosure:




                                                        Est. 1898

                                         Norman, Angle, Guy & Brewer, L.L.P.
                 215East Commerce, 2nd Floor * Jacksonville,Texas 75766 * 903.586.2595 " Fax: 903.586.0524
                                                www.normanlawfirm.com




i
Chief Justice                                                                                                                   Clerk
James T.Worthen                                                                                                                 Cathy S. Lusk

                                                Twelfth Court of Appeals
Justices                                                                                                                        Chief Staff Attorney
Brian Hoyle                                                                                                                     Margaret Hussey
GregNeeley




           March 18,2015



           Dwight L. Phji
           2nd District^Court
           Courthouse
           502 NT Main Street
           R\pk, TX 75785
                DELIVERED VIA E-MAIL *


           RE:       Case Number:                            12-14-00305-CR
                     Trial Court Case Number:                18,611

           Style:    Jimmy DeShawn Mosley, Jr.
                     v.

                     The State of Texas


           You are hereby notified that in the above styled and numbered case, the attached order was this
           day made and entered.


           Very truly yours,

           CATHY S. LUSK, CLERK



           By: MJTUM, MM
                 Katrina McClenny, Chief Deputv Clerk


           CC:::\/Jii
                v Jimmy DeShawn Mosley Jr.
                  Ms. Janet Gates (DELIVERED VIA E-MAIL)
                  Mr. Jonathan H. Richey (DELIVERED VIA E-MAIL)
                  Ms. Rachel L. Patton (DELIVERED VIA E-MAIL)




                           1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
   ServingAnderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                                Zandtand Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx